                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

 Case No. 2:21−cv−03594−FLA−AFM                      Date       May 21, 2021

 Title        CHRIS LANGER V. AI SUNSET, LLC ET AL




 Present:        The Honorable     Fernando L. Aenlle−Rocha , U. S. District Judge
                 V.R. Vallery                                 Not Reported
                 Deputy Clerk                            Court Reporter/Recorder

    Attorney(s) Present for Plaintiff(s):          Attorney(s) Present for Defendant(s):
               Not Present                                     Not Present


Proceedings:      (IN CHAMBERS) ORDER TO SHOW CAUSE WHY THE COURT
                  SHOULD EXERCISE SUPPLEMENTAL JURISDICTION OVER
                  THE STATE LAW CLAIM


      The Complaint filed in this action asserts a claim for injunctive relief arising out of
 an alleged violation of the Americans with Disabilities Act (the “ADA”) and a claim
 for damages pursuant to the California's Unruh Civil Rights Act (the “Unruh Act”),
 Cal. Civ. Code §§ 51-53. In the Complaint, Plaintiff requests the court exercise
 supplemental jurisdiction over the Unruh Act Claim pursuant to 28 U.S.C. § 1367.
       The United States Supreme Court has recognized supplemental jurisdiction “is a
 doctrine of discretion, not of plaintiff's right, and that district courts can decline to
 exercise jurisdiction over pendent claims for a number of valid reasons.” City of Chi. v.
 Int'l Coll. of Surgeons, 522 U.S. 156, 172 (1997) (internal quotation marks and citations
 omitted).
         The supplemental jurisdiction statute codifies these principles. After
         establishing that supplemental jurisdiction encompasses “other claims” in the
         same case or controversy as a claim within the district courts' original
         jurisdiction, § 1367(a), the statute confirms the discretionary nature of
         supplemental jurisdiction by enumerating the circumstances in which district
         courts can refuse its exercise:
              “(c) The district courts may decline to exercise supplemental jurisdiction
              over a claim under subsection (a) if --
              “(1) the claim raises a novel or complex issue of State law,

Page 1 of 3                        CIVIL MINUTES−GENERAL
              “(2) the claim substantially predominates over the claim or claims over
              which the district court has original jurisdiction,
              “(3) the district court has dismissed all claims over which it has original
              jurisdiction, or
              “(4) in exceptional circumstances, there are other compelling reasons for
              declining jurisdiction.” 28 U.S.C. § 1367 (c).
      Depending on a host of factors, then -- including the circumstances of the
      particular case, the nature of the state law claims, the character of the
      governing state law, and the relationship between the state and federal claims -
      - district courts may decline to exercise jurisdiction over supplemental state law
      claims. The statute thereby reflects the understanding that, when deciding
      whether to exercise supplemental jurisdiction, “a federal court should consider
      and weigh in each case, and at every state of the litigation, the values of
      judicial economy, convenience, fairness, and comity”
 Id. at 173 (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)); see
 also Acri v. Varian Assocs., 114 F.3d 999, 1000 (9th Cir. 1997) (recognizing district
 courts have discretion to decline to exercise supplemental jurisdiction under § 1367
 (c)).
       In 2012, California adopted a heightened pleading standard for lawsuits brought
 under the Unruh Act to combat the influx of baseless claims and vexatious litigation in
 the disability access litigation sphere. Cal. Code Civ. Proc. § 425.50. The stricter
 pleading standard requires a plaintiff bringing construction-access claims¹ to file a
 verified complaint alleging specific facts concerning the plaintiff's claim, including the
 specific barriers encountered or how the plaintiff was deterred and each date on which
 the plaintiff encountered each barrier or was deterred. See id. § 425.50(a). California
 also imposed a “high-frequency litigant fee” in 2015 in response to the “special and
 unique circumstances” presented by certain plaintiffs and law firms filing an outsized
 number of Unruh Act Lawsuits. Cal. Gov't Code § 70616.5.




 ¹ ‘“Construction-related accessibility claim’ means any civil claim in a civil action with
 respect to a place of public accommodation, including, but not limited to, a claim
 brought under [Cal. Civ. Code] Section 51, 54, 54.1, or 55, based wholly or in part on
 an alleged violation of any construction-related accessibility standard, as defined in
 paragraph (6).” Cal. Civ. Code § 55.52(a)(1). ‘“Construction-related accessibility
 standard’ means a provision, standard, or regulation under state or federal law requiring
 compliance with standards for making new construction and existing facilities
 accessible to persons with disabilities, including, but not limited to, any provision,
 standard, or regulation set forth in Section 51, 54, 54.1, or 55 of this code, Section
 19955.55 of the Health and Safety Code, the California Building Standards Code (Title
 24 of the California Code of Regulations), the federal Americans with Disabilities Act
 of 1990 (Public Law 101-336; 42 U.S.C. Sec. 12101 et seq.), and the federal Americans
 with Disability Act Accessibility Guidelines (Appendix A to Part 36, of Title 28, of the
 Code of Federal Regulations).” Cal. Civ. Code § 55.52(a)(6).



Page 2 of 3                         CIVIL MINUTES−GENERAL
      In recognition of California's effort to reduce the abuse of California's disability
 access laws, district courts within the state have determined that the interests of fairness
 and comity counsel against exercising supplemental jurisdiction over
 construction-access claims brought under the Unruh Act. See, e.g. Schutza v.
 Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017) (“[T]he Court finds it would
 be improper to allow Plaintiff [a high frequency litigant] to use federal court as an
 end-around to California's pleading requirements. Therefore, as a matter of comity, and
 in deference to California's substantial interest in discouraging unverified disability
 discrimination claims, the Court declines supplemental jurisdiction over Plaintiff's
 Unruh Act Claim.”).
       In light of the foregoing, the court ORDERS Plaintiff to show cause in writing
 why the court should exercise supplemental jurisdiction over the Unruh Act claim. See
 28 U.S.C § 1367(c). In responding to this Order to Show Cause, Plaintiff shall identify
 the amount of statutory damages Plaintiff seeks to recover. Plaintiff and his or her
 counsel also shall support their responses to the Order to Show Cause with declarations,
 signed under penalty of perjury, providing all facts necessary for the court to determine
 if they satisfy the definition of a “high-frequency litigant” as provided by Cal. Code
 Civ. Proc. § 425.55(b)(1) & (2).
      Plaintiff shall file a Response to this Order to Show Cause within fourteen (14)
 days of this Order. Failure to timely or adequately respond to this Order to Show Cause
 may result in the court declining to exercise supplemental jurisdiction over the Unruh
 Act claim and dismissing that claim without further notice or opportunity to respond,
 pursuant to 28 U.S.C. § 1367(c).




      IT IS SO ORDERED.




                                                                  Initials of Clerk: vv




Page 3 of 3                      CIVIL MINUTES−GENERAL
